     Case 2:18-cv-00988-MCE-AC Document 46 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTOINE DOUGLASS JOHNSON,                        No. 2:18-cv-0988 MCE AC P
12                       Petitioner,
13           v.                                        ORDER
14    J. SALAZAR,
15                       Respondent.
16

17          Petitioner, a federal prisoner proceeding pro se, seeks habeas relief pursuant to 28 U.S.C.

18   § 2241. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §

19   636(b)(1)(B) and Local Rule 302.

20          On March 27, 2020, the magistrate judge issued findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. ECF No. 38. Petitioner

23   has filed objections to the findings and recommendations. ECF No. 39.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ////
                                                       1
     Case 2:18-cv-00988-MCE-AC Document 46 Filed 05/12/20 Page 2 of 2

 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations issued March 27, 2020, are ADOPTED in full;
 3           2. Petitioner’s motion to alter or amend judgment, docketed March 23, 2020 (ECF No.
 4   32), is DENIED;
 5           3. Petitioner’s motion for amended or additional findings, docketed March 25, 2020 (ECF
 6   No. 37), is DENIED, and
 7           4. The court DECLINES to issue the certificate of appealability referenced in 28 U.S.C. §
 8   2253.
 9           IT IS SO ORDERED.
10

11   Dated: May 12, 2020
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      2
